Defendant, Mace Centers, was charged in the district court of Adair county with the crime of larceny of domestic animals, was tried, convicted and sentenced to serve a term of ten years in the penitentiary, and has appealed.
The Attorney General filed a motion to dismiss the appeal in this case for the reason that defendant has failed to comply with Rule 9 of this court, which is as follows:
"When no counsel appears and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears will affirm the judgment."
An examination of the record reveals that judgment and sentence was pronounced against the defendant on the 18th day of November, 1940, and that the appeal was not filed in this court until May 14, 1941, just four days prior to the expiration of the six months' period within which an appeal may be taken in felony cases. Defendant *Page 402 
has filed no brief in support of his assignment of errors. It also appears that 7 months and 27 days have elapsed since the filing of the appeal, and no order has been obtained for extending the 60 days' time allowed under the rules of this court within which to file brief. On the 13th day of November, 1941, attorneys representing defendant were permitted for good cause shown to withdraw as counsel in this case.
We have carefully examined the record, including an examination of the evidence offered, and we find no prejudicial error. Defendant has had a fair and impartial trial. The evidence revealed that defendant had been previously convicted of larceny of hogs and had served a term in the penitentiary. This probably accounts for the longer sentence given by the jury in this case.
For the reasons above stated, the judgment and sentence of the district court of Adair county is affirmed.
JONES and DOYLE, JJ., concur.